Title: David Hoffman to James Madison, 14 February 1833
From: Hoffman, David
To: Madison, James


                        
                            
                                Respected Sir 
                            
                            
                                
                                    Baltimore
                                
                                Feb 14. 1833.
                            
                        
                        I contemplate sailing for Europe in April, with the view of a hasty tour through England, France, Germany and
                            Italy, during an absence of only about sixteen months. My main design therefore, will be to take an exterior view of
                            things, but am still desirous to go well documented. I am particularly anxious to have a coup d’œil at least, of many of the savans of Europe. If it comports
                            Entirely with your convenience to furnish me with any letters, I shall be greatly obliged; but I pray you in this respect
                            to be guided wholly by your comfort and convenience. Mrs. Hoffman will probably accompany me, she prays to be respectfully
                            remembered to Mrs. Madison and yourself—Wishing you a long continuance of health and all blessings—I am dear Sir—with
                            high consideration very truly your ob St
                        
                            
                                David Hoffman
                            
                        
                    